                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION


 VALERIE SIMMONS TRIPP,                       )
                                              )
                     Plaintiff,               )
                                              )
 vs.                                          )           JUDGMENT IN A CIVIL CASE
                                              )             CASE NO. 2:16-CV-23-FL
 COUNTY OF GATES,                             )
                                              )
                                              )
                     Defendant.               )



Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's motion to amend her
complaint (DE 62) is DENIED, and plaintiff’s claims are DISMISSED WITH PREJUDICE for
failure to state a claim.




This Judgment filed and entered on January 18, 2019, and copies to:
M. Travis Payne (via CM/ECF electronic notification)
Sean P. Cecil (via CM/ECF electronic notification)
Mary Craven Adams (via CM/ECF electronic notification)
H. Stephen Robinson (via CM/ECF electronic notification)



 January 18, 2019                                       Peter A. Moore, Jr.
                                                        Clerk of Court



                                                  By:
                                                        Deputy Clerk
